PER CURIAM.
In this direct appeal of his judgment and sentence based on a plea of no contest, appellant contends the trial court erred in sentencing him as an habitual offender because he was not advised sufficiently of the exact collateral consequences of the sentence. Appellant further contends the court erred in imposing probation to follow the habitual offender sentences as to three counts because probation was not part of the plea agreement. Appellant did not move to withdraw his plea, therefore we affirm without prejudice to raise these issues in an appropriate post-conviction motion. See Perkins v. State, 19 Fla.Law Weekly D1547, — So.2d - (Fla. 1st DCA July 19, 1994), and Eggers v. State, 624 So.2d 336 (Fla. 1st DCA 1993).
ERVIN, JOANOS and MINER, JJ., concur.